 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By such causation and by preventing Satchell from reporting for work onor about July 27, 1957, Local 10 has restrained and coerced Satchell in theexercise of rights guaranteed in Section7 of the Actand has thereby engaged inunfair labor practices within the meaning of Section 8(b)(1)(A) of the Act.5.By refusing employment to A. T. Satchell on August 27 and October 19,1957, PMA has discriminated against Satchell in violation of Section 8(a)(3) ofthe Act.6.By such discrimination PMA has interfered with, restrained, and coercedSatchell in the exercise of rights guaranteed in Section7 of the Act,and hasthereby engaged in unfair labor practices violative of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.8.The evidence does not establish a violation of the Act on the part of theInternational.[Recommendations omitted from publication.]United Hatters,Cap & Millinery Workers International Union,AFL-CIO,its agents and Phillip Ross, Regional Director ofthe UnionandE. J. Lipschutz, Samuel Rosenberg,NathanLipschutz,Sidney Lipschutz and Frank Lipschutz,doing busi-ness as Louisville Cap Company.Case No. 9-CB-398. April 2,1959DECISION AND ORDEROn December 12, 1958, Trial Examiner John C. Fisher issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter theRespondents and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire rec-ord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the modifications andadditions noted below.1.The complaint alleged, and the Trial Examiner found, that theobject of the Respondent Union's picketing, customer appeals, andboycott campaign was to compel the Louisville Cap Company torecognize it as the exclusive bargaining representative of its em-ployees although a majority of the employees had not designatedthe Union to represent them.We agree and therefore conclude, asdid the Trial Examiner, that the exertion of economic pressure uponLouisville Cap Company's business in furtherance of the Union'sIPursuantto theprovisions of Section 3(b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connectionwith thiscase to a three-member panel[Members Rodgers, Bean,and Fanning].123 NLRB No. 74. UNITED HATTERS, CAP & MILLINERY WORKERS, ETC.573recognition objective restrained and coerced the Company's em-ployees in the exercise of their right of free choice respecting arepresentative, in violation of Section 8(b) (1) (A) of the Act.22.The complaint also alleged that the Respondents threatenedforce and violence against employees of the Louisville Cap Companyin violation of Section 8(b) (1) (A) of the Act. The Trial Examinerfound that the Respondents had committed the unlawful acts asalleged and relied on them in determining that the RespondentUnion was seeking recognition.He did not, however, include themin his conclusions of law.The General Counsel excepts to thisomission.We find that the Respondents restrained and coercedemployees in violation of Section 8(b) (1) (A) by the acts enumer-ated below, and we shall provide an appropriate order to remedysuch violation.a.The Respondent Phillip Ross, the Union's regional directorand in charge of the strike at the Company's plant, announced toemployees Cooper, Corbin, Bridges, and Spalding that, if necessaryin organizing, the Union would blow up the plant.b.Edwin Hale, a picket line captain and one of the Union's paidorganizers, told employee driversHanna and Cooper that theywould meet with bodily harm and said that he would throw "Molotovcocktails" in their trucks.Hale also threatened Hanna by askinghim if he would like to have his leg broken.He further threatenedemployees Cooper and Woodson by warning that "someday you willget into the trucks and find nothing but a steering wheel in yourhand."SimilarlyHale, in the presence of employees, threatenedto beat up Company Supervisor Gluckman.c.Victor Gottbaum, an assistant of the Respondent Ross, toldemployee Hanna that he had come down to Louisville to 'maketrouble and that he would `like to start bumping heads together.' "d.Picket Nita Parrish threatened to assault employee Halpin ifthe latter were not pregnant.e.PicketWadena O'Neal, who was accompanied by the Respond-ent Ross, pushed employee Willibaum off the sidewalk as the latterwas leaving the plant after work.32 Drivers, Chauffeurs and Helpers Local 639 (Curtis Brothers, Inc.),119 NLRB 232, setaside and remanded,43 L.R.R.M. 2156(C.A., D.C.):International Association of Machinists,etc. (Alloy Manufacturing Company),119 NLRB 307,enforcement denied in part 263 F. 2d796 (C.A. 9).We do not acquiesce in the opinion of the court of appeals in theCurtisBrotherscase respecting the legality of recognitional picketing and of that of the court ofappeals inAlloyManufacturing Companycase respecting the legality of a consumerappeal and a product boycott in a like situation to that presented here.With all duerespect for the opinions of the courts in those cases,we do not adopt their conclusionsuntil the Supreme Court has had an opportunity to rule on these issues.Member Panning dissents from the majority's conclusion that the Respondent Unionviolated Section 8(b) (1) (A) through Its picketing and consumer appeals for the reasonsstated in his dissenting opinionsinAndrewBrown Company,120 NLRB 1425, andMachinery Overhaul Company,Inc.,121 NLRB 1176, and 'for the reasons stated by theabove courts of appeals in theCurtisandAlloycases.8 In view of the many incidents of coercive misconduct found in violation of Sec-tion8(b) (1) (A),we deem it unnecessary to decide whether other incidents of misconduct 574.DECISIONSOF NATIONAL LABOR RELATIONS BOARDADDITIONAL CONCLUSIONS OF LAWBy assaulting or threatening to assault or injure physically theCompany's employees, the Respondents have restrained and coercedsaid employees in the exercise of the rights guaranteed them bySection 7 of the Act, thereby violating Section 8(b) (1) (A).ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, United Hatters,'Cap & Millinery Workers International Union, AFL-CIO, its offi-cers, representatives, agents, successors, and assigns, and PhillipRoss, regional director and International Representative of theUnion, shall:1.Cease and desist from:(a)Picketing E. J. Lipschutz, Samuel Rosenberg, Nathan Lip-schutz, Sidney Lipschutz, and Frank Lipschutz doing business asLouisville Cap Company for the purpose of obtaining recognitionand a contract as exclusive bargaining agent at a time when theRespondents do not represent a majority of the Company's em-ployees in an appropriate unit.(b)Conducting a boycott campaign against the Company's prod-ucts for the purpose of forcing the Company to recognize the Re-spondents as the exclusive representative of the Company's em-ployees or to enter into a contract with the Respondents when theydo not represent a majority of the Company's employees in an ap-propriate unit.(c)Assaulting or threatening to assault or injure physically theCompany's employees or engaging in any act of interference withthe employees' ingress to and egress from work.(d) In any like or related manner restraining or coercing saidemployees in the exercise of the rights guaranteed in Section 7 of theAct, including the right to refrain from engaging in any or all ofthe activities guaranteed thereunder, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized bySection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Post in conspicuous places at its business offices and meetinghalls, in Louisville, Kentucky, copies of the notice attached heretoenumerated by the Trial Examiner were also coercive.Such findings would be but cumula-tive and would not alter the remedial order in this case. UNITED HATTERS, CAP&MILLINERY WORKERS,ETC.575marked "Appendix." 4Copies of said notice,to be furnished bythe Regional Director for the Ninth Region,shall,after being dulysigned by the Respondent Union's representative and by PhillipRoss,be posted by the Respondent Union immediately upon receiptthereof, and maintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices to its membersare customarily posted.Reasonable steps shall be taken by theRespondent Union to insure that said notices are not altered, de-faced, or covered by any other material.(b)Mail to the Regional Director for the Ninth Region signedcopies of the notice attached hereto marked"Appendix,"for postingby E. J.Lipschutz,Samuel Rosenberg,NathanLipschutz, SidneyLipschutz,and Frank Lipschutz,doing business as Louisville CapCompany, the Companywilling, at all places where notices to theCompany's employees are customarily posted.Copies of said notice,to be furnishedby theRegional Director for the Ninth Region,shall,after being duly signed by theRespondents Union's representativeand by PhillipRoss, be forthwith returned to said Regional Directorfor such posting.(c)Publish in "The Hat Worker"a notice, as approved by theRegional Directorfor the Ninth Region, thatthe Respondents haveended their boycott of the Company's products and distribute copiesof said notice to all addressees to whom information on the boycottand appeals for support of the boycott campaign were sent. Suchnotice shall be submitted to the Regional Director for the NinthRegion for his approval before publication and distribution asherein directed.(d)Notify the Regional Director for the Ninth Region inwriting,within 10 days from the date of this Order, what steps the Respond-ents have taken to comply herewith.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF UNITED HATTERS, CAP & MILLINERYWORKERS INTERNATIONAL UNION, AFL-CIO; TO ALL EMPLOYEESOFE. J. LIPSCHUTZ, SAMUEL ROSENBERG, NATHAN LIPSCHUTZ,SIDNEY LIPSCHUTZ, AND FRANK LIPSCHUTZ, DOING BUSINESS ASLOUISVILLE CAP COMPANY TO ALL ADDRESSEES TO WHOM INFORMA-TION ON THE BOYCOTT AND APPEALS FOR SUPPORT OF THE BOYCOTTCAMPAIGN WERE SENTPursuant to a Decision and Order of the National Labor Rela-tions Board and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify you that : 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDAVE WILL NOT picket Louisville Cap Company for the purposeof obtaining recognition and a contract as the exclusive bargain-ing representative of the Company's employees at a time whenwe do not represent a majority of the Company employees inan appropriate unit.AVE, WILL NOT conduct a boycott campaign against the Com-pany's products for the purpose of forcing the Company torecognize us as the exclusive representative of the Company'semployees or to enter into a contract with us at a time when wedo not represent a majority of the Company's employees in anappropriate unit.WE WILL NOT assault, threaten to assault, or injure physicallythe Company's employees or engage in any action of interferencewith the employees ingress to and egress from work.WE WILL NOT in any like or related manner restrain or coerceemployees of Louisville Cap Company in the exercise of therights guaranteed in Section 7 of the Act.WE WILL publish in "The Hat Worker" a notice that we haveended the boycott of the products of Louisville Cap Companyand distribute copies of said notice to all addressees to whominformation on the boycott and appeals for support of the boy-cott campaign were sent.UNITEDHATTERS,CAP&MILLINERYWORKERSINTERNATIONALUNION,AFL-CIO,Labor Organization.Dated------------------By-------------------------------------(Representative)(Title)PHILLIP Ross, REGIONAL DIRECTOR,Individual.Dated----------------By-------------------------------------(PHILLIP Ross)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings authorized and conducted pursuant to Section 10(b) of theNational Labor Management Relations Act, 1947 (61 Stat. 136), herein calledthe Act, were initiated by charges and amended charges filed December 27, 1957,and January 3 and May 26, 1958, against United Hatters, Cap and MillineryWorkers International Union, AFL-CIO, and its Regional Manager Philip Ross,herein called Respondent Union and Respondent Ross, respectively, by E. J. Lip-shutz, Samuel Rosenberg, Nathan Lipshutz, Sidney Lipshutz and Frank Lipshutz,copartners, doing business as Louisville Cap Company.A resume of the chargesare that:Since on or about August 5, 1957, and at all times thereafter, theabove-named labor organization and its agents have restrained and coerced UNITED HATTERS, CAP & MILLINERY WORKERS, ETC.577employees in the exercise of the rights guaranteed in Section 7 of the Act byengaging in many incidents of coercive conduct or misconduct,designed to impedethe employer's operations and intimidate the employees engaging in such operations;and since on or about December 20, 1957, the above-named labor organizationand its agents have restrained and coerced employees in the exercise of theirrights guaranteed in Section 7 of the Act by picketing said employer'spremises forexclusive recognition by the employer,and by other activities designed to injuresaid employer's business,such as appealing to said employer's customers not to dobusiness with such employer; and since on or about May 5, 1958, the above-namedlabor organization and its agents have continued picketing said employer's premisesfor exclusive recognition,and have engaged in and continued to engage in makingappeals to customers of said employer to cease doing business with it,allnotwithstanding the Supplemental Decision and Certification of Results of Electionissued by the National Labor Relations Board in E. J. Lipshutz,Sam Rosenberg,Nathan Lipshutz,Sidney Lipshutz and Frank Lipshutz, d/b/a Louisville CapCompany, 120 NLRB 769, statinginter alia,that the above-named labor organiza-tion is not the exclusive bargaining representative of said employees in the unitfound appropriate in said matter.By the above acts and conduct,and other actsand conduct,the above-named labor organization and its agents have restrainedand coerced employees in the exercise of their rights guaranteed in Section 7 oftheNationalLaborRelationsAct,asamended,and has violated Section8(b)(1)(A)of the Act,'affecting commerce as defined in Section 2(6) and (7)of the Act.The Regional Director,Ninth Region, on July 2, 1958,filed a complaint andnotice of hearing against Respondents particularizing the allegations of unfairlabor practices contained in the charges,and reciting the names of the unionmembers, agents,and official personnel alleged to have committed or been respon-sible for the acts charged.Generally, the complaint alleges that in furtherance ofa continuing demand for recognition without certification by the Board,the Re-spondents since August 5, 1957, have illegally picketed the premises of LouisvilleCap Company at Louisville,Kentucky;have since said date picketed retail storesand other employers because they refused to cease handling and selling theproducts of Louisville Cap Company;and have induced or encouraged theemployees of Railway Express Agency in Louisville,Kentucky,to refuse to trans-port, handle,or work on materials shipped to or from Louisville Cap Companyor to perform services for the employer in connection with such materials; andthat all of the acts done by Respondents was for the purpose of injuring anddamaging the Charging Parties' business and thereby forcing them to recognizeand bargain with Respondent Union as the exclusive bargaining representativeof their employees,all in violation of Section 8(b)(1)(A)of the Act. In itsanswer Respondents admitted the jurisdictional allegation of the complaint butdenied each and every allegation of unfair labor practices.Respondents'defensewas that they were engaged in organizational picketing,after having lost a Board-conducted election, and were not picketing for recognition as a minority union.Copies of the charges,complaint,answer, and all other pertinent processes wereduly served upon all parties in interest.Pursuant to notice,a hearing was con-ducted at Louisville,Kentucky,between August 12 and September 29, 1958, beforetheTrialExaminer duly designated by the Chief Trial Examiner.All partieswere present and represented by counsel.All parties were afforded full oppor-tunity to be heard,to examine and cross-examine witnesses,to introduce testimonyand other evidence pertinent to the issues involved, to argue orally upon therecord, and within the time fixed by the Trial Examiner to file written briefs andproposed findings of fact and conclusions of law with the Trial Examiner.There-after,written briefswere duly filed on October 24,1958,by counsel for theGeneral Counsel and the Respondents'counsel.These briefs have been givencareful consideration.Various motions were made by counsel during the hearing.Such motions are disposed of in light of the findings and rulings hereinafter.Section 8(b) (1) (A)reads:(b) It shall be an unfair labor practice for a labor organization or its agents-(1) to restrain or coerce(A) employees in the exercise of the rights guaranteedin section7 : Provided,That this paragraph shall not impair the right of a labororganization to prescribe its own rules with respect to the acquisition or retentionofmembership therein ;508889-60-vol. 12338 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case,and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLouisvilleCap Company is a partnership composed of E. J.Lipshutz,SamuelRosenberg,Nathan Lipshutz,Sidney Lipshutz,and Frank Lipshutz,whose principaloffice and factory is located in Louisville,Kentucky,where it is engaged in themanufacture and distribution of caps for men and boys throughout the severalStates of the United States of America.During the calendar year of 1956, it soldand shipped products valued in excess of $100,000 in interstate commerce directlyto points outside the State of Kentucky.It is found,and Respondents concedethatLouisvilleCap Company is engaged in commerce and operations affectingcommerce within the meaning of Section 2(6) and(7) of the Act.II.RESPONDENT LABOR ORGANIZATIONUnited Hatters, Cap&MillineryWorkers International Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act,and that Re-spondent Philip Ross is a regional manager and international representative of theRespondent Union, and as such is its agent as defined in Section 2(13) of the Act.III.THE UNFAIR LABOR PRACTICESThe parties involved in the instant proceeding,Board Case No. 9-CB-398, havebeen engaged in administrative litigation on certain facets of this labor disputefor nearly a year and a half. Final briefs in this phase of the case were submittedon October 24. Since July 8, 1957,when Union Representative Philip Ross, oneof the Respondents herein, contacted E. J. Lipshutz of the Company for thepurposes of the Union becoming representative of the employees as their col-lective-bargaining agent, charges and countercharges have been filed.The Com-pany, entirely within its rights,insisted upon an election under Board auspices todetermine whether or not the employees desired such representation.The Unionthereupon inaugurated an organizational campaign in an effort to obtain amajority of the employees.Within 3 weeks after launching its organization,campaign,theUnion on August 1, 1957, filed an unfair labor practice chargeagainst the Company entitled Case No. 9-CA-1182,and set up a picket linearound the plant-which picket line continues to date.That case was dismissedon September 24 without issuance of a complaint after Board investigation.During a pendency of that dispute,theCompany filed on August 26, 1957, arepresentation petition with the Board,entitledCase No. 9-RM-159 in which itasked for a duly conducted Board election.The Union,however, on September3, 1957, fileda disclaimer of interest in such election,butcontinued picketingtheCompany's retail outlets,suppliers,and neutral employers.Also, the Union hasthrough its national newspaper urged its readers to boycott the struck Company'smerchandise-alleging that the Company is unfair to the Hatter'sUnion.TheUnion by its executive secretary,G. H. Coleman,also circularizedmany of theCompany's valuable customers asserting the same reason.The Union lost theelection 150 to 4 on December20, 1957.The Board found and held in Case 121 NLRB 1154 on October 5, 1958, thatthe Union hasneverclaimed to representa majorityof the employees and in fact.has repeatedly disclaimed such majority representation.In affirming Trial Exam-iner L. J. Best, the Board held:Notwithstanding the disclaimer of RespondentUnion,the Board issued its Decision and Direction of Election, finding that thecontinued picketing is "tantamount to a present demand for recognition whichrenders ineffectual the Union'sdisclaimer of interest"-citingFrancis Plating Co.,109 NLRB 35.Thus, the Board held, in effect, that this wasnotan unfair laborpractice strike.This picketing has continued since August 1957 to end of thehearing unchanged except for a language alteration on the picket signs and.aprons which read as follows:TO THE EMPLOYEES OF LOUISVILLE CAP CO. JOIN OUR UNIONAND ENJOY ITS BENEFITS.WHEN A MAJORITY OF THE EM-PLOYEES HAVE JOINED, COLLECTIVE BARGAINING WILL BEREQUESTED.UNITED HATTERS, CAP & MILLINERYWORKERSINTERNATIONAL UNION, AFL-CIO.General Counsel Sheeran contended that "the course of conduct in which theUnion engaged,both before and after the election of December 20, 1957, con- UNITED HATTERS,CAP & MILLINERY WORKERS, ETC.579,cededly has anobject,the injuring and damaging of Louisville Cap's business.Noother position could be reasonably maintained.The only issue to be resolved,therefore,in this connection is whether the Respondents'entire course of conductwas designed to force Louisville Cap to recognize and bargain with RespondentUnion as the exclusive bargaining representative of their employees at a timewhen had they done so, they would have engaged in unfair labor practices asdefined in Section 8(a)(1) and(2) of the Act."Counsel Sheeran further con-tended that it is only necessary in this case for General Counsel to prove thatsuch conduct of the Union was designed to persuade the public and customers ofLouisvilleCap to boycott the products of Louisville Cap's employees' work.General Counsel also contended that Respondents by countenancing and com-mitting certain specific acts in the course and conduct of Respondent Union'sstrike for recognition against the Charging Parties, interfered with, restrained, andcoerced employees of the Company in the exercise of their rights under Section 7of the Act by threatening to use force and violence against said employees andby impeding or preventing and attempting to impede and prevent said employeesand others from entering and leaving the plant.Curtis Brothers(Drivers Union,etc.),119NLRB 232, andAlloyManufacturing Co. (Machinists Union),119NLRB 307, and numerous other court and Board cases were cited by CounselSheeran to sustain his contentions of violations by Respondents'within the purviewof Section 8 (b) (1) (A)of the Act.Specially,he contended that the originalobject of the Union's picketing for recognition purposes never changed to picketingfor organizational purposes.Respondents'counsel,Segal, contended that the Union has made a conscientiousand pronounced effort to organize the employees of Louisville Cap Company asexemplified by the following traditional means of organizing:(a)handing outhandbills;(b) picketing with signs containing organizational messages;(c) holdingunion meetings;and (d)contacting employees at home, in person and by tele-phone.Counsel Segal contended that "it is the position of the Respondent thatitisengaged in organizational picketing and has met the requirements of theBoard under its new doctrine as set forth in the Paint Makers Union case(Andrew Brown Co.) 120 NLRB 1425."Counsel Segal relied on Member Fanning's dissent in theCurtis Brotherscaseand argued that in thePaintMakers Unioncase where the picketing was held tobe violative of 8(b)(1)(A) under theCurtisBrothersdoctrine the followinglanguage is found:In these circumstances,we find,as did the Trial Examiner,that the Re-spondents have continued to picket the Company'spremiseswith the sameobject they sought to achieve when they first began picketing,namely,majority recognition,although they only represented a minority of the em-ployees.Other than two letters of disclaimers,which the Board previouslyfound in the representation case to be insufficient proof of a change inobjective in view of the Respondents'inconsistent subsequent conduct, theRespondents have offered no evidence establishing that they sought only toorganize the Company's employees,as they contend.Indeed, there is nothingin the record to indicate that the Respondents made any effort to reach theemployees through traditional methods utilized by unions to organize workers.Thus, no circulars were distributed to the employees;no personal solicitationswere attempted;the picketsignswere not addressed to the employees of theCompany nor were any measures taken to persuade them to join the Re-spondentUnions.In fact,the only overt effort made by the Respondents'pickets to call attention to their alleged cause was made only when truck-driversapproached the shipping or receiving entrances to the Company'spremises.Accordingly,we find, contrary to the Respondents'contention, thatthe Respondents never abandoned their original object which was to compeltheCompany to recognize them as the exclusive representatives of itsemployees.(Emphasis supplied.)The entire record in this case divides into two parts or categories:(a) factswhich bear upon the question at issue occurring up to the time of the filing of thecomplaint,i.e., July 2, 1958,and (b)facts which occurred subsequent to that date.The General Counsel objected to the admission ofanyevidence bearing on thecase after such date.The Trial Examiner provisionally permitted the introductionof evidence subsequent to the issuance of the complaint because he concludedthat,in an administrative hearing of this type, all of the accumulated facts up tothe end of the hearing should be available to him, to the Board,and possiblythe courts in resolving the issues and questions of public policy involved in this 580DECISIONSOF NATIONALLABOR RELATIONS BOARDprolonged and protracted litigable dispute.If erroneously admitted, the TriafExaminer preferred to err on the side of inclusion, rather than chance a reversal'for exclusion-necessitating reopening the case.Further, after careful study ofthewhole record, parts (a) and (b), the Trial Examiner is convinced that hisoriginal provisional decision to admit part (b) was sound and advisable, and hehereby affirms such ruling.One reason is that after study and analysis of part (a),the Trial Examiner concluded that the Respondent Union and Philip Ross had.engaged in the unfair labor practices alleged in the complaint, and the strike was,conducted and prolonged by Respondents, not for the purposes of organization,,but in truth and in fact, to force the Company to recognize the minority Union.at any cost, both to the Company and to its employees who had repudiated theUnion by a vote of 150 to 4. The Trial Examiner concluded that the continuanceof the strike after December 20, 1957, was calculated and designed to forcerecognition by a minority.The evidence bearing on phase (b), after July 2, 1958,.substantiates and documents the conclusion that the continued picketing was forthe purpose of forcing the Company to recognize a minority union, all in violationof the rights of the majority of the employees as decided by the Board.The complaint alleged that on or about August 20, 1957, Respondent Ross as.agent for the Respondent Union, threatened in the presence of employees thatifnecessary to organize it, said plant would be blown up.Employees Cooper,Corbin, Spaulding, and Bridges testified that Ross made this threat to them.Ross.did not deny this threat but stated that he said it as a joke or jest.Although thethreat was never put into execution, it exemplifies a pattern of conduct pursuedby union organizers to forcibly organize the employees.Cf.ProgressiveMineWorkers etc. v. N.L.R.B.,187 F. 2d 298 (C.A. 7). Picket-Line Captain Ed Haleadmitted that he followed company trucks driven by employees "to harass them."'He is credibly quoted as telling drivers Hanna and Cooper that they would meet,with bodily harm and that "Molotov cocktails" would be thrown in their trucks..The Trial Examiner finds these facts to be unfair labor practices.The complaint alleged that during the period from on or about August 12,1957, to on or about September 30, 1957, the Respondents, by and through theiragent, Edwin D. Hale, cursed, harassed, threatened, and interfered with the workof employees because they refused to join in the strike.Picket-Line Captain Halewas one of the Union's paid organizers.Admitting that part of his job was to,follow company trucks and harass employees, Hale not only threatened employees.Hanna and Cooper with bodily injury but called them "scabs," threatened toassaultCompany Supervisor Gluckman for taking his picture while Hale was.talking to employees.Gluckman also accused Hale of telephoning him at his.home in the middle of the night and abusing him and his family.Hale equivocatedbut did not deny such conduct.Employee Cooper credibly testified that Hale-threatened him and fellow employee Woodson in September 1957 as warning that"Someday you will get into the trucks and you won't have nothing but a steering-wheel in your hand."The complaint alleges and General Counsel proved that during the period from,on or about September 2, 1957, to on or about September 20, 1957, Respondents.by and through their agent, Victor (Professor) Gottbaum, cursed, harassed, threat-ened, and interfered with the work of employees because employees refused to.join in the strike.Victor Gottbaum was an expense-paid assistant of RespondentRoss and accompanied him in connection with the Union's boycott campaign.According to accepted testimony of employee Jean Rawlins, Gottbaum insultedemployees Pat Higgins, Ruth Brown, Charlene Grant, Les Bayes, and herself bysaying that prostitutes were smarter than they were because prostitutes made $100-per week and they were only making $50 a week. Employee Hanna crediblyquoted Gottbaum as stating that he had come down to Louisville to make troubleand that he would "like to start bumping heads together."Tactics of intimidationand ridicule present in this case, negative the free and voluntary concept of-organization for collective bargaining for which the Labor Management RelationsAct was designed.The complaint alleges, and it was proved by General Counsel that on or about-August 20, 1957, the Respondents by and through their picket and Agent NitaParrish, threatened and harassed employees because they refused to join in thestrike.Employees Jean Rawlins, Patricia Higgins, and Charlene Grant crediblytestified that picketNita Parrish, in the presence of other pickets threatened'employee Irene Halpin: "If you weren't pregnant, we would really give you aworking over."Obviously such threats are not indicative of a good faith and'free choice union organization campaign.The complaint further charges, and General Counsel sustained the burden of-proving that on or about September 5, 1957, picket and Respondent Agent Wanda. UNITED HATTERS, CAP & MILLINERY WORKERS, ETC.581O'Neal, pushed, shoved, cursed, and harassed employees because they refused tojointhe strike.Employee Annette Willibaum working while her husband wasserving overseas in the Armed Forces credibly testified that she and her car poolcompanion,Ida Dugan, when leaving work and going to their automobile, werepushed off of the sidewalk by picket Wanda O'Neal who was accompanied byRespondent Ross.Picket O'Neal challenged her to get out of the car, at whichtime employeeWillibaum's father, John Higgins, got out of his automobile,directed his daughter to go home, and admonished picket O'Neal to leave heralone.O'Neal continued to berate Willibaum.Respondent Ross' countenancing.such conduct is a hallmark of the Union's campaign of so-called organizationunder his guidance for which the Union is responsible. (Cf.Roadway Express,Inc.,108 NLRB 874.)After the Board-conductedelection,December 20, 1957, in which the Unionwas repudiated by the employees 150 to 4, Respondent Ross and the union agentsdid not discontinue their illegal conduct.On the contrary, the picketline re-mained intact, supported financially by the International; and Director Rossbelligerently telephonedMartin Lewis, owner of Consolidated Sales Co., and.complained about Consolidated's billboard (which exhibited Lewis' 10 or 12suppliers'advertisements)permittingLouisvilleCap's sign being adjacent tounionmade"BigYank" overalls.(Cf.The facts are that each supplier haderected and paid for his own sign on Consolidated's wall space.)Ross, however,told Lewis that he did not like his attitude and that he would picket Lewis' store-which he did beginning April 10, 1958. This picket line consisted of a group,usually two or three men and six to eight girls.These pickets circulated handbillstoConsolidated's customers reciting as follows:"This store sells Non-UnionCaps made by The Louisville Cap Co. Please buy only union made caps. Lookfor this Union Label (Label). It marks hats and caps made by skilled craftsmenwho work under decent American labor standards.UnitedHatters,Cap andMillineryWorkers International Union, AFL-CIO."These pickets continued to picket before Lewis' store up to and including thetime the complaint was issued, July 2, 1958.This constitutes a consumer boycott,'devoid of a legitimate labor dispute either with the manufacturer, Louisville CapCompany, or with Consolidated Sales, Inc., the retailer.The Trial Examinersubscribes to the obvious conclusion of General Counsel Sheeran: "We submitthat an `organizing' campaign which includes aboycott campaignof the productsmade by the very employees whom they [Respondents] purportedly are seekingto represent is whollyinconsistent."It is apparent to the Trial Examiner thatthe Union's campaign was one of forcible recognition of a minority as distinguishedfrom a good-faithunionorganizational campaign for purposes of free collectivebargaining.This finding is documented by the abortive picketing by the Unionfor 30 minutes of the Charlestown 50 to $1 Store, Charlestown, Indiana.Forthe adjudicated facts in these cases, seeUnited Hatters Cap and Millinery WorkersInternational Union (Louisville Cap Co.),121 NLRB 1154, Cases Nos. 9-CC-126and 9-CC-129 decided October 1, 1958.The precipitant action and failure toretract or repudiate erroneous official allegations by Union Secretary Coleman inletters tomany retail customers of Louisville Cap Company, all harmful to theCompany and employees, amply evidence that this was a strike for recognitionby a minority union, afterloss of an electionand that the conduct of the picketline was notconducted by the Union in a peaceable manner, but was so condonedby the Union.Tactics of Union Agents Ross, Hale, and Gottbaum furtherdemonstrate that the Union was not attempting to organizeemployees and tosolicitvoluntary employee memberships, but were endeavors to forcibly thrustmembership upon the company employees and to compel the Company to recognizeaminority union.This is found to be a violation of Section 8(b)(1)(A) ofthe Act.The activities of the Union after the filing of the complaint on July 2, 1958,and referred to heretofore as part (b), evidences to which General Counselstrenuously objected-and for whom exceptions were saved, constitute a greatproportion of this record.Manifestly, if Respondent Counsel Segal was permitted,as he was, to adduce evidences for which he made an offer of proof contendingthat the Union had made a conscientious and pronounced effort to organize theemployees of the Louisville Cap Co. as exemplified by the following traditionalmeans of organizing:(a) handing out handbills; (b) picketing withsigns con-tainingorganizationalmessages;(c)holding union meetings; (d) contactingemployees at home, in person and by phone, certainly, then General Counselwas entitledto rebut such new matter.This, Counsel Sheeran, very effectivelydid by calling witnesses who offset all of the "organizational" testimony of Re- 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent witnesses.Itdisgruntled one, had changed her allegiance from employees loyal to the Companyand had cast her lot with the Union.Activities by the Union in the nature ofhanding out handbills, contacting employees at home, and importuning employees,to join the picket line convinced the Trial Examiner that this continued effort bythe Union was designed to further hurt the Company and the employees who had'refused to be represented by the Union.Union Representative Al Mays, who.was in charge of circulars, house visits, and payment of pickets, appointed byRespondent Ross, contacted no employees after the election of December 20,1957, and January 1958, and did not even start keeping a book of names ofemployees for purposes of personal contact until the middle of February 1958.Mays' testimony that many individual employees which he recited from a listwere contacted at home or by telephone was completely discredited.Mays, byhis demeanor on the stand, and the absolute contradiction by witnesses of assertions.of contacts and conversations alleged to have been had by Mays with such wit-nesses was so palpably false that the Trial Examiner is compelled to discredit hisentire testimony.During mid-August to September 1958, while the hearing was.in recess a union "trainee,"Robert Gillepsie, unemployed husband of picketeerGillepsie,only contacted six employees.Union Organizer Adams, assistant to.Respondent Ross, from the beginning of the strike and in charge of the strikeafter September 1, 1958, and the person directly in charge of "home visits," did'not contact any employees to get them to join the Union.The Union's contention that it was engaging in an organizational campaignby distributing handbills, pamphlets, and circulars after filing of the complaint-including testimony that it was still conducting an organizational effort by soliciting.memberships and importuning employees to join the repudiated Union in thecorridors of the Federal courthouse in Louisville while this hearing was in progress.isallpart and parcel of the same technique.The purpose of the Union from:the inception of its campaign was to force recognition on the Company, which ifsuccessful would have laid the Company liable to a charge of an implicit unfairlabor practice charge, and would have deprived the employees of rights guar-anteed them under Section 7 of the Act. Such conduct of the Union Respondents.constitutes a violation of Section 8(b)(1)(A) of the Act, and it is so found.In ConclusionSection 8 (b) (1) (A) provides, so far as here relevant, that it shall be an unfairlabor practice for a labor organization or its agents to restrain or coerce employeesin the exercise of their Section 7 rights; and Section 7 (in part)guarantees to,employees the right to self-organization and to bargain collectively through repre-sentatives of their own choosing.The Board has held in a line of recent decisions 2 that picketing by a minorityunion for recognition as the exclusive bargaining representative of an employer's.employees is violation of Section 8(b)(1)(A) because it results in economicrestraint and coercion of the employees in the exercise of their Section 7 rights-The rationale of the Board in reaching this conclusion is fully explicated in theCurtisandallaycases and need not be here repeated.Those decisions, beingplainly in point, constitute precedents which are binding upon the Trial Examiner.It is therefore concluded and found, for the reasons stated in those cases, thatRespondents, by picketing the Company's plant and by conducting its consumerboycott campaign, have at all timessinceDecember 20, 1957, restrained and.coerced employees in the exercise of the rights guaranteed in Section 7 of theAct and thereby engaged in unfair labor practices within the meaning of Section8(b)(1)(A).!Drivers Union,etc. (Curtis Brothers),supra; MachinistsUnion (Alloy ManufacturingCompany),supra; LocalUnion No. 12,internationalUnion of OperatingEngineers(Shepti-herd Machinery Company),119 NLRB 320;InternationalBrotherhoodof Teamsters Union(Rufale's Trucking Service,Inc.),119 NLRB1268;Paint, Varnish & Lacquer MakersUnion, etc. (Andrew Broach Company),120 NLRB 1425;General Teamsters, etc., Union(H. A. Rider & Sons),120 NLRB 1577;Joint Council of Sportswear, etc. Union,120NLRB 659;UnitedRubber, etc.,Workers of America (O'Sullivan Rubber Corporation),.121 NLRB 1439 (decided October 21, 1958). On November 11, 1958, the U.S. Court ofAppeals for the District of Columbia refused enforcement of theCurtisBrotherscase, butthe Trial Examiner is, nevertheless, bound by the Board's rule in that case, the Court ofAppeals of the District of Columbia to the contrarynotwithstanding. TOLEDO MARINE TERMINALS, INC.583Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.UnitedHatters,Cap & Millinery Workers International Union, AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act, and PhilipRoss is regional director and International Representative, United Hatters, Cap &MillineryWorkers International Union, AFL-CIO.2.E. J. Lipshutz, Samuel Rosenberg, Nathan Lipshutz, Sidney Lipshutz andFrank Lipshutz, doing business as Louisville Cap Company,isanemployer withinthe meaning of Section 2(2) of the Act.3.By picketing the premises of the Company for the purpose of obtaining recog-nitionand a contract as the exclusive bargaining representative when they did notrepresent a majority of the Company's employees, Respondents restrained andcoerced said employees in the exercise of rights guaranteed them by Section 7 oftheAct, thereby violating Section 8(b)(1)(A).4.By conducting a boycott campaign against the Company's products for thepurpose of forcing the Company to recognize Respondents as exclusive representa-tiveof the Company's employees and to enter into a contract with Respondentswhen they did not represent a majority of the Company's employees, Respondents.restrained and coerced said employees in the exercise of rights guaranteed themby Section 7 of the Act, thereby violating Section 8(b)(1)(A).5.The aforesaid unfair labor practices, having occurredin connectionwith theCompany's operations as set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andsubstantially affect commerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, I shall recommend that they cease and desist therefrom and that they takecertain affirmative action, which I find necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate the policies of the Act.In order to remedy the effects of Respondents nationwide boycott campaign, itwill be recommended that Respondents publish in their official publication, "TheHat Worker," a notice that, pursuant to the recommended order herein, they haveended their boycott of Louisville Cap Company products and that they make=distribution of such notice to all addresses to whom boycott material was sent.[Recommendations omitted from publication.]Toledo Marine Terminals,Inc.andInternational Brotherhoodof Longshoremen,AFL-CIO,Petitioner.Case No. 8-RC-3325..April 2, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before John Vincek, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.,1 The Intervenor, International Brotherhood of Teamsters, Chauffeurs, Warehousemen, &Helpers of America, Local 293, did not appear at the hearing, but notified the RegionalDirector that It wished to be put on the ballot in the event of a direction of election. Thehearing officer regarded this request as a motion to intervene, which he granted over theobjections of the Employer and the Petitioner.As the other parties have not been prej-udiced by the Intervenor's failure to appear at the hearing or to advise the Employerof its interest in this proceeding, and as we are administratively satisfied that theIntervenor has an adequate showing of interest, the hearing officer's ruling was properand is therefore affirmed.123 NLRB No. 71.